Case 2:20-cv-00262-DBH Document 1-1 Filed 07/26/20 Page 1 of 9                                          PageID #: 15

                                                                                                 EXHIBIT
                                                                                                      DE-406
                                                                                                             A-1
                                                                                                         (Rev. 07/01/19)
                                                                                                             Page I of2



                                     STATE OF MAINE
_____FCil
     ___O_X______COUNTYPROBATECOURT                                         DOCKETNO.        2018-0145(1)
                                                                                  INTERIM
Estate of   Robert Indiana aka Robert Earl Clarke                           PROBATE ACCOUNT 1
                              Decedent

          This accounting is the    Interim          account. It covers the period beginning May 25, 20 18
and ending October 1, 2019 An inventory dated                                  was completed for this Estate on
- - - - , . - - - - - - - · The inventory was filed with this Court on          none                  (if none, enter
"none"). Prior account(s) were filed on        none                                        (if none, enter "none").

            1. That inventory or prior account showed (Note: fill in every line. If zero, enter "0").

Tangible personal property with a net value of                              $     85,500,000.00
Real Estate with a net value of                                             $     1,498,900.00
Intangible personal property with a net value of                            $     2,739,558.38
Total                                                                       $      89,738,458.38

         2. Since the date ofthe inventory or last accounting, the Estate has had:

Income in the amount of (See attached Schedule A)                           $__~8,~92~7~,5~7~2~.8~5----~

Expenses in the amount of (See attached Schedule B)                            5,108,735.10
                                                                            $--~~~----------

Exemptions/Allowances in the amount of(See attached Schedule C)2            $_ _ _ _ _ _ _ _ _ ___

Distributions in the amount of (See attached Schedule D)                        1,498,900.00
                                                                            $--~~~-------------


         3. Current net Estate balances are:

Tangible personal property                                                  $__8~5,~5~00~,0~0~0~.0_0_____

Intangible personal property                                                $~3~,9~7~6~,3~3~3-~33~~--

Total                                                                       $     89,476,333.33
                                                                              --------------------

         4. Maine Estate Tax Statement (Check One)

    D (a) Maine Estate Taxes have been paid and proof ofthe same is attached

    ~   (b) Maine Estate Taxes are not due

    D (c) Maine Estate Taxes are still uncertain

    D (d) Maine Estate Taxes are certain but payment has not been made
Case 2:20-cv-00262-DBH Document 1-1 Filed 07/26/20 Page 2 of 9                                         PageID #: 16

                                                                                            EXHIBIT A - 2       DE-406
                                                                                                         (Rev. 07/0 1119)
                                                                                                             Page 2 of2

             The Personal Representative affirms, under penalty of perjury, that the foregoing account is true and
   accurate to the best of the Personal Representative's knowledge and belief The Personal Representative has
   detailed records in the Personal Representative's possession to verify the same and will make them available
   for inspection to persons with a right to review them or to the Court upon written request.




   Drued: ______________
                                 ~1- tree
                              /L ~l----~~-----

   Date:---------------------
                                                               Co-Personal Representmive (if applicable)


        Attorney for Personal Representative, if any:

        Name


        Address


        Address


        Phone Number


        Maine Bar Number


        Email Address




   1
       1&-C M.R.S. §§ 3-107,3-1001 and 3-1002
   2
       18-C M.R.S. §§ 2-40 I et seq.




   MARP
             Case 2:20-cv-00262-DBH Document 1-1 Filed 07/26/20 Page 3 of 9                           PageID #: 17


                                            Schedule A: Estate of Robert Indiana Income
                                                  May 25, 2018 - October 1, 2019
ChkCode     Date                       Payee                                       Description                           Deposit
            5/25/2018   CNB- Estate Checking #0969          Deposit from Client Trust                                s     200,000.00
            5/29/2018   CNB- Estate Checking #0969          $100 conterfeit concern; CNB accepted money              $         100.00
                                                            4 packages of cash given to JWB in bag by Yvonne
            5/29/2018   CNB- Estate Checking #0969          Thomas on 5/26/18 trip to VH                             $     179,800.00
             7/9/2018   CNB- Estate Checking #0969          Cash deposit- found at schoolhouse                       $       95,800.00
                                                            Metropolitan Museum of Art to Robert Indiana; ref.
 984079     7/13/2018   CNB- Estate Checking #0969          052518                                                   $        1,530.00
                                                            account transfer- closing of R. Indiana personal
            7/25/2018   CNB- Estate Checking #0969          checking acct #3914                                      $    1,433,908.26
                                                            Burpee, Carpenter, & Hutchins Funeral Home: Refund
 46037      9/17/2018   CN B - Estate Checking #0969        monies left in mortuary trust                            $        1,711.06
                                                            Bruce Gamage, Jr.: Payment for 1/2 airfare and 1/2
           11/13/2018   CNB- Estate Checking #0969          hotel to NYC for auction                                 $         766.50
                                                            Susan Sheehan Gallery: payment for artwork on
                                                            consignment and sold at gallery; invoice emailed on                          I

  6590     11/13/2018   CNB- Estate Checking #0969          10/23                                                    $      12,250.00
11907117   11/26/2018   CNB- Estate Checking #0969          State of Maine: IRS income refund                        $      89,324.00
  2080     12/19/2018   CNB- Estate Checking #0969          Deposit from Client Trust                                $     200,000.00
                                                            Christie's Auction House NYC: payment for sale of
             1/9/2019   CNB- Estate Checking #0969          "Orange Blue"                                            $   2,300,000.00
                                                            Christie's Auction House NYC: payment for sale of
            1/17/2019   CNB- Estate Checking #0969          "Ruby"                                                   $   2, 700,000.00
988195       2/8/2019   CNB- Estate Checking #0969          Deposit: Metropolitan Museum                             $        1,200.00
988523       2/8/2019   CNB- Estate Checking #0969          Deposit: Metropolitan Museum                             $          600.00




                                                                                                                                             EXHIBIT A - 3
            3/20/2019 CNB- Estate Checking #0969           Gmurzynska Gallery: payment for sale of "Silver Plinth"   $     400,000.00
                                                           Pierce Atwood LLP: Refund of advance payment
 12233      4/30/2019 CNB- Estate Checking #0969           retainer                                                  $      10,000.00
                                                           Robert Butler: Dock rental at 3 Clamshell Alley (Sail
 9214       4/30/2019 CNB- Estate Checking #0969           Loft)                                                     $        1,000.00
            6/10/2019 CN B - Estate Checking #0969         MECCA LLC: Royalty check for MECCA Floor prints           $         726.46
           Case 2:20-cv-00262-DBH Document 1-1 Filed 07/26/20 Page 4 of 9                       PageID #: 18


                                                      Susan Sheehan Gallery: sale of "The American Art"
         6/12/2019 CNB- Estate Checking #0969         serigraph (old check undelivered to Indiana)        $         650.00
                                                      Gmurzynska Gallery: payment for the sale of "Rum
         7/16/2019 CNB- Estate Checking #0969         Run"                                                $     299,975.00
                                                      Confidential: payment for sale of 2 Chinese LOVE
 1281    7/18/2019 CNB- Estate Checking #0969         (red/blue) & (blue/red)                             $     50o,ooo.oo    I


820853   7/31/2019 CNB- Estate Checking #0969         MECCA LLC: Royalty check for MECCA Floor prints     $         105.00


         10/1/2019 CNB Client Trust- Robert Indiana   Balance as of 10/1/2019                             $     498,126.57

                                                      Total Estate Income                                 $    8,927,572.85




                                                                                                                                  EXHIBIT A - 4
Case 2:20-cv-00262-DBH Document 1-1 Filed 07/26/20 Page 5 of 9          PageID #: 19

                                                                    EXHIBIT A - 5
                 Schedule B: Estate of Robert Indiana Expenses
                       May 25, 2018 to October 1, 2019



              Pierce Atwood LLP                                     $     211,907.51
              Hogan Lovells LLP                                     $   1,562,040.95
              LeBlanc & Young LLP                                   $      16,128.44
              Kelley Mellenthin, Esq.                               $         645.07
              Preti Flaherty                                        $      96,303.30
              Venable LLP                                           $   1,397,611.32

                                                            TOTAL $     3,284,636.59



              James W. Brannan, PR                                  $    550,000.00

                                                            TOTAL $      550,000.00



              Pinkerton Security (Artwork & SoH security)           $    205,811.53
              Tidewater Motel (Pinkerton agents housing)            $      3,880.40
              Down Easter Rentals (Pinkerton agents housing)        $      1,666.32

                                                            TOTAL   $    211,358.25



              Bruce Gamage, Jr., Estate Appraiser                   $    284,616.65
              Whitney Art Works LLC                                 $     76,119.79
              Melissa Hamilton                                      $     26,800.00

                                                            TOTAL $      387,536.44



              Rachel Noyes- 11 Schoolhouse" rental                  $      3,037.50
              Facility #1                                           $     39,405.14
              Facility #2                                           $     40,280.00
              7 Lime rock Street - rental to Estate                 $     30,000.00


                                                            TOTAL $      112,722.64
Case 2:20-cv-00262-DBH Document 1-1 Filed 07/26/20 Page 6 of 9          PageID #: 20

                                                                    EXHIBIT A - 6
              Maine Water                                           $     3,516.55
              Vinal Energy                                          $       426.29
              Fox Islands Electric Co.                              $     4,479.45
              C.W. Conway & Sons Builders                           $     4,107.64
              Viking Lumber                                         $     1,383.61
              Burley Partnership                                    $     6,300.00
              Conlan Plumbing                                       $     1,250.00
              Horch Roofing                                         $    72,365.00
              Seacoast Security                                     $    16,099.68
              Sargent Lock & Safe                                   $     3,921.03
              Jeff Aronson Landscaping                              $       737.50
              Vinalhaven Transfer Station                           $       739.00


                                                            TOTAL $     115,325.75



              Knox County Probate                                   $         5.00
              Galucki Reporting                                     $     2,671.00
              USPS                                                  $       134.33
              Rockbound Computer                                    $       217.70
              K21ntelligence                                        $     9,630.00
              FTI Consulting Technology LLC                         $    67,756.81
              Ronald C. Gentile, MD                                 $        13.50
              Cynthia D'Ambrosio                                    $        60.00

                                                            TOTAL $      80,488.34



              Allen Insurance                                       $   120,273.00
              MMG Insurance                                         $     3,138.00
              J. Edward Knight                                      $     1,236.00

                                                            TOTAL $     124,647.00



              State of Maine Treasurer                              $    51,273.00
              Back River Group (2017 Indiana tax returns)           $      1,120.00
              Berry Dunn (Preparation of Estate returns)            $    10,955.00
              Town of Vinalhaven- Real Estate Taxes                      $16,664.24

                                                            TOTAL   $    80,012.24
Case 2:20-cv-00262-DBH Document 1-1 Filed 07/26/20 Page 7 of 9              PageID #: 21

                                                                        EXHIBIT A - 7

               Knox County Registry of Deeds                            $         34.00
               Harland Clarke- CNB check order                          $         83.75
               CNB Wire Transfer Fees                                             $85.00
               Island Community Medical Services {Invoice for
               Indiana, unpaid by Thomas)                               $      2,011.00
               Rockland Animal Hospital {Woofy)                         $      2,224.92
               Spectrum (Final invoices for cable & internet)           $        163.27
               Consolidated Communication (lndiana 1S phone
               accounts- final invoices)                                $        643.41
               State of Maine (copies of death certificate)             $         15.00
               Williamstown Art Conservation Center                     $        150.00
               Tuckerbrook Conservation (EAT)                           $      6,260.00
               Ron Wooster                                              $        225.00
               Garold Demmons                                           $        112.50

                                                                Total   $     12,007.85


               Star of Hope, Inc.                                       $

                                                           TOTAL        $    150,000.00
   Case 2:20-cv-00262-DBH Document 1-1 Filed 07/26/20 Page 8 of 9      PageID #: 22

                                                                 EXHIBIT A - 8
         Schedule B: Estate of Robert Indiana Expenses Rundown
                     May 25. 2018 to October 1. 2019

EXPENSE                                                TOTAL
Attorney's Fees                                        $    3,284,636.59
Personal Representative Fees & Expenses                $      550,000.00
Security Services: 24/7 Safeguard                      $      211,358.25
Appraisal and Removal of Indiana's Artwork and         $      387,536.44
Contents to Secure Facilities
Storage Rent                                           $     112,722.64
Indiana Property Expenses                              $     115,325.75
Litigation Expenses                                    $      80,488.34
Insurance                                              $     124,647.00
Taxes                                                  $      80,012.24
Misc. Expenses                                         $       12,007.85
Distribution                                                 $150,000.00

ITotal Estate Expenses                                 Is   5,1os.73s.1o   I
                    Case 2:20-cv-00262-DBH Document 1-1 Filed 07/26/20 Page 9 of 9                    PageID #: 23



                             ScheduleD: Estate of Robert Indiana Distributions
                                      May 25, 2018 - October 1, 2019
 Distribution
    Date                       Distribution                         To                      Value
              Star of Hope situated at 46 Main Street in
     9/9/2019 Vinalhaven, ME                               Star of Hope, Inc.      $         481,900.001
              House situated at 10 Main Street in
     9/9/2019 Vinalhaven, ME                               Star of Hope, Inc.      $         158,000.001
              House situated at 7 Windy Way in
     9/9/2019 Vinalhaven, ME                               Star of Hope, Inc.      $         500,000.001
              Studio situated at 3 Clamshell Alley in
     9/9/2019 Vinalhaven, ME                               Star of Hope, Inc.      $         359,000.001
                       - -                       ---           ---                     --           - - -




                                                              Total Distribution $           1,498,900.00


1 These numbers are based upon the Vinalhaven Tax assessor's valuation for 2018.




                                                                                                                     EXHIBIT A - 9
